Citation Nr: 0943956	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  02-12 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
gastrointestinal disease, to include an ulcer.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION


The Veteran served on active duty from August 1947 to June 
1950, and from March 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied a 
claim of entitlement to service connection for bilateral pes 
planus.

This matter also comes to the Board on appeal from a March 
2003 rating decision which awarded service connection for 
gastrointestinal disease, to include an ulcer, and assigned a 
40 percent disability rating, effective February 28, 1990.  
This award implemented a February 2003 Board decision that 
granted the Veteran's appeal as to a claim of entitlement to 
service connection for gastrointestinal disease.

The Veteran and his spouse testified at a Board hearing at 
the RO in May 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's gastrointestinal disability, to include an 
ulcer, is manifested by almost daily epigastric pain and 
cramping, weakness, bloating, loose stools, occasional 
nausea, intermittent constipation, an asymptomatic abdominal 
scar, anemia and possible weight loss, with no evidence of 
periodic vomiting, malnutrition, definite impairment of 
health from weight loss and anemia, peritoneum adhesions, 
gastrojejunal ulcer, hypertrophic gastritis, hematemesis, or 
melena.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for gastrointestinal disease, to include an ulcer, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7301-7308 (2009); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002), 7800-
7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher rating for service-connected 
gastrointestinal disease arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The regulations and caselaw dictate 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or any prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); 38 C.F.R. § 3.159(b)(3) (2009); VAOPGCPREC 8-03.  The 
appellant bears the burden of demonstrating prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  That burden 
has not been met here, as the Veteran does not allege 
prejudice from defective or absent VCAA notice. 

In any event, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate 
service connection, increased rating, and earlier effective 
date claims, as well as specifying what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA in September 2002 and March 
2006 letters. 

The RO has also taken appropriate action to comply with the 
duty to assist the Veteran with the development of his claim.  
The record includes service records, private medical records, 
multiple lay statements, VA treatment records, and 
appropriate VA medical examinations addressing the current 
level of severity of the Veteran's service-connected 
gastrointestinal disability.  The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
this claim.  38 C.F.R. § 3.159(c)(4) (2009).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claim.  

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

During the initial period of appeal, the Veteran was 
attempting to establish entitlement to service connection for 
his gastrointestinal (GI) disability.  In support of his 
claim, the Veteran submitted multiple medical records, 
physician statements, and lay statements addressing the 
continuity of the Veteran's GI symptoms and the likelihood of 
a relationship between his current GI disability and his 
active duty service.  As service connection has now been 
established, the issue before the Board is determining the 
current level of severity of the Veteran's GI disability.  
The medical records addressing the etiology of this 
disability are not relevant to this inquiry and will not be 
discussed here.

A March 1990 office note from The Fallon Clinic reflects that 
the examiner stated that the Veteran was doing reasonably 
well at the time and that his post-gastrectomy syndrome was 
under control with occasional early dumping syndrome.  The 
examiner stated that the bile gastritis was in remission.

A December 1992 notation from G. Bowen, M.D., states that he 
treated the Veteran for bile gastritis.

A December 1992 VA examination report reflects that the 
Veteran reported symptoms of dizziness, weakness and sweats 
after large meals and excessive gas in his bowels.  He 
reported vomiting only after overeating and occasional nausea 
after eating, two or three times per month.  The Veteran 
denied any recent episodes of hematemesis.  The Veteran 
reported constant epigastric pain, worse after eating.  He 
also reported approximately 20 episodes of epigastric pain in 
the last year, lasting one to two weeks and relieved with the 
use of antacids. On examination, the Veteran weighed 147 
pounds and he reported weighing 152 in the previous year.  
His abdominal examination demonstrated a well-healed 20-cm 
scar in the epigastric region compatible with previous 
surgery.  The Veteran's abdomen was flat and non-tender with 
normal bowel sounds and no organomegaly.

A February 1994 office note from The Fallon Clinic reflects 
that the examiner noted that the Veteran had anemia secondary 
to an iron deficiency and was taking iron to correct this 
deficiency.  The examiner noted that the Veteran's bile 
gastritis was asymptomatic and that the Veteran did not have 
any nausea or vomiting, but occasionally experienced 
belching.  On physical examination, the Veteran had a benign 
abdomen with no organomegaly and no epigastric tenderness.

A February 1995 office note from The Fallon Clinic shows that 
the Veteran reported having pain of a constant pressure 
sensation and knot occurring in the epigastrium to the right 
subcostal area with no precipitating factors and no mechanism 
of relief.  He denied nausea or vomiting.  He reported a 
lengthy history of episodic epigastric pain due to bile 
gastritis.  He also reported dumping syndrome symptoms which 
were well-controlled but characterized by stomach pain 
accompanied by flushing and sweating which occurred shortly 
after eating.  He reported that dietary modifications had 
virtually eliminated his dumping syndrome symptoms.  He 
denied weight loss, but reported belching and bloating.  On 
physical examination, the Veteran's weight was 145.  There 
was a well-healed abdominal scar without tenderness, but 
there was an area of pain over the duodenal bulb area.  There 
was no organomegaly and bowel sounds were normal.

A June 1998 medical record from The Fallon Clinic reflects 
that the Veteran's weight was stable.  A December 1998 VA 
psychiatric examination report reflects that the Veteran 
reported that his weight had remained stable.  A July 2001 VA 
fee-basis examination report reflects that the Veteran's 
weight was 146 pounds.

In a February 2002 statement, the Veteran's wife claimed that 
the Veteran experienced dumping syndrome, anemia, and vitamin 
deficiency.

A July 2002 letter from H. Clermont, M.D., shows that 
following the Veteran's October 1976 antrectomy/vagotomy for 
severe peptic ulcer disease, the Veteran experienced symptoms 
of dumping and post-gastrectomy bile reflux which had 
stabilized on a regimented diet.

An October 2002 operative report from Worcester Surgical 
Center notes that the Veteran had a history of abdominal 
bloating and diarrhea which was consistent with dumping 
syndrome and which the Veteran usually controlled through a 
low-carbohydrate diet.  The Veteran underwent a 
esophagogastroduodenoscopy to screen for possible gastric 
cancer.  The impression was mild erythema in the stomach; 
otherwise, normal anatomy of the stomach, consistent with 
prior Billroth II procedure.

A January 2003 VA examination report shows that the Veteran 
had a history of post-gastrectomy syndrome, also called 
dumping syndrome, which the Veteran controlled through 
drastic dietary changes.  The examiner noted that the Veteran 
experienced "permanent, significant weight loss that has not 
changed for the last 20 years" as well as recurrent, low-
grade anemia treated with iron salts.  On physical 
examination, the Veteran had a well-healed surgical scar on 
his abdomen.  

An October 2003 VA examination report reflects that the 
Veteran's weight was 146 pounds.

In a January 2004 statement, the Veteran claimed that over 
the past 50 years, he has experienced symptoms such as 
stomach bleeds, surgery and loss of three-quarters of his 
stomach, post-operative complications and side effects which 
still continue and include symptoms such as low tolerance to 
medication, anemia deficiencies, constipation, weight loss, 
lactose intolerance, restricted diet, limited food and liquid 
intake, and the permanent ongoing condition of dumping 
syndrome, which causes diarrhea, nausea, periodic vomiting, 
weakness, stomach bloating, and stomach pain.

An August 2006 VA examination report reflects that the 
Veteran reported almost daily episodes of epigastric pain and 
cramping, weakness, bloating and loose stools with occasional 
nausea (less than weekly) and intermittent constipation (less 
than monthly).  He reported that his weight fluctuated 
between 125 and 150 pounds because of his GI symptoms.  The 
Veteran reported chronic anemia which he treated with iron 
tablets, and diarrhea several times a week, but no vomiting.  
On physical examination, there was no sign of significant 
weight loss or malnutrition and no signs of anemia.  The 
examiner noted that the Veteran had undergone a "Billroth II 
procedure" in 1976.  The Veteran denied symptoms such as 
abdominal colic and abdominal distention, consistent with 
partial bowel obstruction.  The examination report shows that 
the examiner noted a 10% loss of weight from baseline, but 
there is no indication of the Veteran's actual weight or the 
baseline weight.  There was mild pain in the epigastric area.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

The Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's disability has been rated by analogy under 
Diagnostic Code 7399-7305 which pertains specifically to 
duodenal ulcers.  There is no provision specific to the 
veteran's current service-connected GI disability, which has 
been characterized by the RO as "gastrointestinal disease, 
to include an ulcer."  Rating by analogy is permissible.  
See 38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous); see also 38 C.F.R. § 4.27 (2009).  

The Veteran has a current diagnosis of post-gastrectomy 
syndrome, or dumping syndrome.  Post-gastrectomy syndromes 
are rated under Diagnostic Code 7308.  The Board will 
consider both of these Diagnostic Codes, and any other 
potentially applicable Diagnostic Codes, in determining if a 
higher disability rating is warranted for the Veteran's 
service-connected GI disability.  However, the regulations 
provide that ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).

Under Diagnostic Code 7305, a 60 percent rating is warranted 
for severe manifestations of a duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2009).

Under Diagnostic Code 7308, a 60 percent rating is warranted 
for severe impairment from post-gastrectomy syndrome; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  A 40 percent rating is 
warranted for moderate impairment from post-gastrectomy 
syndrome; with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals, 
but with diarrhea and weight loss.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2009).

Words such as "mild" "moderate," "moderately severe" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009). 

Under any of the potentially applicable Diagnostic Codes for 
rating GI disabilities, the Veteran's disability must be 
severe in order to warrant a rating in excess of 40 percent.  
After careful consideration of all of the relevant evidence 
of record and resolution of any benefit of the doubt in favor 
of the Veteran under 38 U.S.C.A. 
§ 5107(b), the Board finds that the Veteran's service-
connected disability does not rise to the level of a severe 
GI disability and that a rating in excess of 40 percent is 
not warranted at any time during the appeal.

The relevant evidence of record during the course of the 
Veteran's appeal shows that the Veteran's disability has been 
relatively stable and has been manifested by only moderately 
severe symptoms.  Although the Veteran contends that his 
disability symptoms have been severe, the medical evidence of 
record shows that the Veteran's GI symptoms are relatively 
well-controlled on a strict diet.  For example, March 1990 
private medical evidence shows that the Veteran was doing 
"reasonably well" and that his post-gastrectomy syndrome 
was under control and his bile gastritis was in remission.  
February 1994 private medical evidence shows that the 
Veteran's bile gastritis was asymptomatic and that the 
Veteran did not have any nausea or vomiting.  February 1995 
private medical evidence shows that the Veteran himself 
reported that his post-gastrectomy symptoms were well-
controlled.  In fact, he stated that changing his eating 
habits had virtually eliminated his post-gastrectomy 
symptoms.  A July 2002 letter from H. Clermont, M.D., shows 
that the Veteran's symptoms of post-gastrectomy bile reflux 
had stabilized with a regimented diet.  A January 2003 VA 
examination report once again shows that the Veteran reported 
that his post-gastrectomy syndrome was controlled through 
drastic changes in his diet.

Under Diagnostic Code 7305, a severe GI disability is 
described as one that is manifested by pain that is only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  

The evidence of record shows that the Veteran has 
consistently complained of epigastric pain; thus, after 
resolving any benefit of the doubt in favor of the Veteran 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
Veteran's GI pain has only been partially relieved by 
treatment.  The Veteran has not, however, reported symptoms 
of hematemesis or melena, nor have these symptoms been noted 
on examination.  Moreover, when questioned by medical 
personnel, the Veteran has frequently denied symptoms of 
vomiting.  On VA examination in December 1992, the Veteran 
said he vomited after overeating; however, on private 
examination in February 1994 and February 1995, the Veteran 
denied vomiting.  Additionally, in August 2006, during the 
most recent VA examination, the Veteran again denied 
vomiting.  Finally, the private and VA examination reports do 
not reflect that vomiting was noted as a symptom of the 
Veteran's GI disability by any clinical personnel.  Based on 
this evidence, the Board finds that the Veteran does not 
experience periodic vomiting as a symptom of his service-
connected GI disability.

The Veteran reports having anemia and weight loss due to his 
GI disability.  The medical evidence of record shows that the 
Veteran has anemia; however, there is no objective evidence 
of any weight loss in the past 20 years.  Although the 
Veteran consistently reports a weight fluctuation of between 
125 and 150 pounds during the course of his appeal, the 
objective evidence of record shows that the Veteran's weight 
has actually remained remarkably stable since the date of his 
claim.  In December 1992, the veteran's weight was recorded 
on VA examination as 147 pounds.  In a February 1995 private 
medical record, the Veteran's weight was 145 pounds.  In July 
2001, a VA fee-basis examination report notes that the 
Veteran's weight was 146 pounds, and an October 2003 VA 
examination report reflects that the Veteran's weight was 146 
pounds.  Additionally, the January 2003 VA examiner noted 
that the Veteran had experienced "permanent, significant 
weight loss that has not changed for the last 20 years." 
(emphasis added).

The medical evidence of record shows that the Veteran 
experienced significant weight loss with extreme 
manifestations of his GI disability in 1967.  This prior 
weight loss is irrelevant to the current inquiry, however, as 
it occurred more than 20 years prior to the filing of the 
Veteran's claim.

The August 2006 VA examination reflects that the Veteran 
experienced a 10 percent loss of weight from baseline, but 
the report does not include a determination of the Veteran's 
baseline weight.  Even assuming for the sake of argument only 
that the Veteran had experienced a 10 percent weight loss 
from his last recorded weight of 146 pounds, there is 
absolutely no indication that any weight loss, combined with 
his current anemia, results in definite impairment of health.  
The Veteran has undergone numerous private and VA 
examinations in the 20 year period that his claim has been 
pending, and no medical evidence has shown any "definite 
impairment" of health due to weight loss and anemia.  In 
fact, the August 2006 VA examination report reflects that on 
clinical examination, the Veteran had no sign of significant 
weight loss, malnutrition, or anemia.

With respect to the rating criteria under Diagnostic Code 
7308, in order to warrant a 60 percent rating, post-
gastrectomy syndrome must be characterized by symptoms such 
as nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  As noted above, both the Veteran 
and medical personnel have consistently noted that the 
Veteran's post-gastrectomy syndrome has been well-controlled 
for many years on a strict diet.  Therefore, there is no 
evidence that the Veteran currently experiences severe 
symptomatology from his post-gastrectomy syndrome, 
particularly in light of his February 1995 admission that his 
post-gastrectomy symptoms were so well-controlled by 
modifying his eating habits that he had virtually eliminated 
his post-gastrectomy symptoms and his January 2003 admission 
that his post-gastrectomy syndrome was controlled through 
drastic changes in his diet.  

With respect to the criteria of weight loss with malnutrition 
and anemia, as explained above, the Board does not find that 
the objective evidence of record shows that the Veteran has 
experienced weight loss due to his GI symptoms during the 
course of his appeal.  Even assuming such weight loss is 
present, there is no evidence of any malnutrition based on 
his GI symptoms, particularly in light of the August 2006 VA 
examination report which specifically noted on physical 
examination that there was no sign of malnutrition.

For these reasons, the Board finds that the Veteran's 
service-connected GI disability is not manifested by 
symptomatology which more closely approximates the criteria 
for a 60 percent disability rating under either Diagnostic 
Code 7305 or Diagnostic Code 7308.

As for other potentially applicable Diagnostic Codes, the 
Board finds that a disability rating in excess of 40 percent 
is not warranted under Diagnostic Code 7301 because there is 
no evidence that the Veteran has any adhesions of the 
peritoneum (the August 2006 VA examination report noted that 
the Veteran denied any symptoms of abdominal colic or 
distention which would be consistent with partial bowel 
obstruction).  The Board finds that a disability in excess of 
40 percent is not warranted under Diagnostic Code 7306 
because the Veteran does not have a gastrojejunal ulcer and 
because, as noted above, the Veteran does not experience 
recurring melena or hematemesis, or periodic vomiting.  The 
Board also finds that a disability rating in excess of 40 
percent is not warranted under Diagnostic Code 7307 for 
hypertrophic gastritis, identified by gastroscope, because 
there is no evidence that the Veteran has chronic 
hypertrophic gastritis which results in severe hemorrhages or 
large ulcerated or eroded areas (the October 2002 operative 
report from Worcester Surgical Center shows that an 
esophagogastroduodenoscopy revealed mild erythema in the 
Veteran's stomach, but otherwise, normal anatomy of a stomach 
consistent with the Veteran's prior surgery).  38 C.F.R. § 
4.114, Diagnostic Codes 7301, 7306, 7307 (2009).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  The relevant 
medical evidence of record shows that the Veteran has an 
abdominal scar from his GI surgery.  Specifically, the 
December 1992 VA examination report shows that the Veteran 
had a well-healed 20-cm scar in the epigastric region 
compatible with previous surgery; a February 1995 private 
medical record shows that the Veteran had a well-healed 
abdominal scar without tenderness; and the January 2003 VA 
examination report shows that the Veteran had a well-healed 
surgical scar on his abdomen.

The criteria used to evaluate disabilities involving the skin 
were revised effective August 30, 2002, after the Veteran 
filed his claim in 1990.  The criteria were also revised 
effective October 23, 2008, but these amendments only apply 
to claims filed on or after October 23, 2008.  The 2008 
amendments state that a Veteran can request review under the 
amended regulations, and it appears that this review can be 
requested by Veterans who file claims prior to October 23, 
2008.  See Schedule for Rating Disabilities; Evaluation of 
Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  In this case, 
however, the claims file does not reflect that the Veteran 
has requested such a review.  As such, the 2008 amendments 
are not for application.  

In VAOPGCPREC 3-00, VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002).

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  Diagnostic Codes 7801 and 7802 provided 
ratings for scars from second and third degree burns.  
Obviously, these provisions are not for application, given 
the nature of the Veteran's abdominal scar.  Under Diagnostic 
Code 7803, a maximum 10 percent rating was assigned for scars 
which are poorly nourished, with repeated ulceration.  There 
is no evidence of such scars in this case as the Veteran's 
abdominal scar has been repeatedly described on examination 
as well-healed.

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.  As the 
competent evidence of record shows that the Veteran's scar is 
not tender on examination and does not show that the 
Veteran's abdominal scar limits the functioning of his 
abdomen in any way, a compensable disability rating for the 
Veteran's abdominal scar is not warranted under former 
Diagnostic Code 7804 or 7805.

Current Diagnostic Code 7800, like its predecessor, concerns 
scars of the head, face or neck and is therefore not 
applicable to this case.  Current Diagnostic Code 7801 
pertains to deep scars or scars that cause limitation of 
motion and is not for application here as there is no 
evidence that the Veteran's scar is deep, which is described 
in Note (1) of Diagnostic Code 7801 as being associated with 
underlying soft tissue damage, and no evidence that the scar 
causes limitation of motion.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 (2008).

Current Diagnostic Code 7802, pertaining to superficial 
scars, other than head, face, or neck, that do not cause 
limitation of motion, is arguably applicable, but does not 
provide the basis for a compensable disability rating as a 10 
percent disability rating under this Diagnostic Code requires 
a scar in an area of 144 square inches (929 sq. cm) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  
The Veteran's abdominal scar was noted to be only 20 cm in 
length, which hardly approximates the 929 square centimeters 
which is required for a compensable rating.

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars under Diagnostic 
Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Instability is not demonstrated with respect to the abdominal 
scar as it has repeatedly been described by medical personnel 
as well-healed.

Under the current version of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  As noted above, the Veteran's abdominal scar is 
not tender on examination; therefore, a compensable 
disability rating is not warranted under this Diagnostic 
Code.

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  As the record does not reflect 
that the Veteran's abdominal scar causes any limitation of 
motion, a compensable disability rating would not be 
warranted under this Diagnostic Code.

In summary, the relevant evidence of record shows that the 
Veteran's abdominal scar is entirely asymptomatic.  The Board 
finds, therefore, that a separate, compensable disability 
rating is not warranted for this scar.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Veteran has not required, at any 
point during the appeal period, frequent periods of 
hospitalization for his GI disability, and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by GI symptoms has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1 (2009).  

38 C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the 40 percent evaluation assigned for the entire appeal 
period adequately reflects the clinically established 
impairment experienced by the Veteran and a higher rating is 
denied on an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
gastrointestinal disease, to include an ulcer, is denied.


REMAND

Inadequate VA Examination Report

With respect to the Veteran's bilateral pes planus claim, the 
August 2006 VA examination report is internally inconsistent.  
The VA examiner initially states that it is his opinion that 
it is at least as likely as not (50/50) probability) that the 
Veteran's pes planus was aggravated by his military service.  
In the next sentence, however, the examiner contradicts 
himself by stating that in his opinion it is "possible 
that" this Veteran's military service "may have" 
aggravated his pes planus 50 years ago; however, he was not 
able to draw a direct relationship to his current pedal 
situation from the diagnosis that occurred 50 years ago.  The 
Board finds that an addendum from the examiner is required to 
address this discrepancy.  If the same examiner is not 
available, then a new VA examination and etiology opinion are 
necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (noting that a medical opinion is adequate if 
it describes the disability in sufficient detail so that the 
Board's evaluation is a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should return the claims 
folder to the VA examiner who conducted 
the August 2006 GI examination and ask him 
to clearly explain whether he think it is 
"at least as likely as not" that the 
Veteran's current pes planus disability 
was aggravated during active duty service 
or whether it is only "possible" that the 
Veteran's military service "may have" 
aggravated his pes planus.  If the August 
2006 VA examiner is not available, arrange 
for the Veteran to undergo an examination 
to determine whether the claimed bilateral 
pes planus was aggravated by the Veteran's 
military service.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  Following 
review of the Veteran's medical records 
and history, the examiner should render an 
opinion as to whether the bilateral pes 
planus increased in severity during either 
period of active military service beyond 
the natural progression of the disease.  
Any opinion expressed must be accompanied 
by a complete rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


